FORM 51-102F3 Material Change Report Item 1. Name and Address of Company Rubicon Minerals Corporation (“Rubicon”) 1540 - 800 West Pender Street Vancouver, B.C.V6C 2V6 Item 2. Date of Material Change November 18, 2008 Item 3. News Release The news release was disseminated via Marketwire on November 18, 2008. Item 4. Summary of Material Change Rubicon announced flow-through and common share financing. Item 5. Full Description of Material Change 5.1Full Description of Material Change Rubicon is pleased to announce that it has closed its previously announced concurrent brokered and non-brokered private placements, raising gross aggregate proceeds of $10,200,930.Pursuant to the brokered offering, the Company issued 4,500,000 flow-through common shares (the “FT Shares”) at a price of $1.35 per FT Share and 3,296,300 common shares (the “Offered Shares”) at a price of $1.10 per Offered Share, for gross proceeds of $9,700,930 (the “Brokered Offering”).GMP Securities L.P. acted as lead agent in connection with the Brokered Offering, along with a syndicate of agents that included Research Capital Corporation and TD Securities Inc.The Company also issued 370,370 flow-through shares at a price of $1.35 per flow-through share to certain insiders and employees of the Company as well as other qualified investors, for gross proceeds of $500,000. Please see attached News Release and Agency Agreement. 5.2Disclosure for Restructuring Transactions Not applicable Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable Item 7. Omitted Information Schedule A to Agency Agreement Item 8. Executive Officer David W. Adamson, President & CEO (Tel: (604) 623-3333) Item 9. Date of Report November 28, 2008 [ News Release TSX:RMX | AMEX:RBYNovember 18, 2008 Rubicon Minerals closes $10.2 million financing Rubicon Minerals Corporation (TSX.RMX:AMEX.RBY) (the "Company") is pleased to announce that it has closed its previously announced concurrent brokered and non-brokered private placements, raising gross aggregate proceeds of $10,200,930.Pursuant to the brokered offering, the Company issued 4,500,000 flow-through common shares (the “FT Shares”) at a price of $1.35 per FT Share and 3,296,300 common shares (the “Offered Shares”) at a price of $1.10 per Offered Share, for gross proceeds of $9,700,930 (the “Brokered Offering”).GMP Securities L.P. acted as lead agent in connection with the Brokered Offering, along with a syndicate of agents that included Research Capital Corporation and TD Securities Inc.The Company also issued 370,370 flow-through shares at a price of $1.35 per flow-through share to certain insiders and employees of the Company as well as other qualified investors, for gross proceeds of $500,000. Proceeds from the issue and sale of the flow-through shares will be used to incur eligible Canadian Exploration Expenses on the Company’s Phoenix Gold project. Proceeds from the issue and sale of the Offered Shares will be used for general and administrative and working capital purposes. All securities issued under the Brokered Offering are subject to a four-month hold period, expiring March 19, 2009. The private placements are subject to final acceptance by the TSX. RUBICON MINERALS CORPORATION “David W. Adamson” President & CEO This news release does not constitute an offer to sell or a solicitation of an offer to buy any of the securities in the United States or to U.S. Persons. The securities have not been and will not be registered under the United States Securities Act of 1933, as amended (the "US Securities Act") or any state securities laws and were offered and sold outside the United States pursuant to exemptions from the registration requirements of the U.S. Securities Act.No securities were sold within the United States or to U.S. Persons. Forward Looking Statements This news release contains certain statements that may be deemed "forward-looking statements". All statements in this release, other than statements of historical fact, that address events or developments that the Company expects to occur, are forward looking statements. Forward looking statements are statements that are not historical facts and are generally, but not always, identified by the words "expects", "plans", "anticipates", "believes", "intends", "estimates", "projects", "potential" and similar expressions, or that events or conditions "will", "would", "may", "could" or "should" occur. Forward looking statements in this document include statements in regard to the future expenditure of funds received from the financing and future regulatory approvals. Page 2 of 2November 18, 2008 PR08-11 Although the Company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, investors are cautioned that any such statements are not guarantees of future performance and actual results or developments may differ materially from those projected in the forward-looking statements. Factors that could cause the actual results to differ materially from those in forward-looking statements include market prices, exploitation and exploration results, continued availability of capital and financing, inability to obtain required shareholder or regulatory approvals, and general economic, market or business conditions.Forward looking statements are based on the beliefs, estimates and opinions of the Company's management on the date the statements are made. Except as required by applicable securities laws, the Company undertakes no obligation to update these forward-looking statements in the event that management's beliefs, estimates or opinions, or other factors, should change. These statements are based on a number of assumptions, including, among others, assumptions regarding general business and economic conditions, the timing of the receipt of shareholder, regulatory and governmental approvals for Rubicon's proposed transactions, the availability of financing for Rubicon's proposed transactions and exploration and development programs on reasonable terms and the ability of third-party service providers to deliver services in a timely manner. The foregoing list of assumptions is not exhaustive. Events or circumstances could cause results to differ materially. AGENCY AGREEMENT November 18, 2008 Rubicon Minerals Corporation 800 West Pender Street Suite 1540 Vancouver, BCV6C 2V6 Attention:David Adamson, President and Chief Executive Officer Dear Sirs: The undersigned, GMP Securities L.P., Research Capital Corporation and TD Securities Inc. (collectively the “Agents”), understand that Rubicon Minerals Corporation (the “Company”) proposes to issue and sell up to 4,500,000 Flow-Through Shares (as hereinafter defined) at a price of $1.35 per Flow-Through Share and up to 5,500,000 Offered Shares (as hereinafter defined) at a price of $1.10 per Offered Share for aggregate gross proceeds of up to $12,125,000.The offering of the Flow-Through Shares and Offered Shares is collectively referred to herein as the “Offering” and the Flow-Through Shares and Offered Shares are collectively referred to herein as the “Offered Securities”. The Agents shall have an option (the “Option”), which Option may be exercised in the Agents’sole discretion and without obligation, tooffer for sale up to an additional 1,800,000 Offered Shares at a price of $1.10 per Offered Share for additional aggregate proceeds of up to $1,980,000. The Option shall be exercisable by the Agents by sending written notice to the Company at any time until the Closing Time (as hereinafter defined), after which time the Option shall be void and of no further force and effect.If exercised, the Offered Shares issued upon exercise of the Option shall be deemed to form part of the Offering for the purposes hereof.Unless the context otherwise requires, all references to the “Offered Shares”and“Offered Securities”shall include any securities issued in connection with the exercise of the Option. Upon and subject to the terms and conditions set forth herein, the Agents hereby agree to act, and upon acceptance hereof, the Company hereby appoints the Agents, as the Company’s exclusive agents, to offer for sale by way of private placement on a “best efforts”basis, without underwriter liability, the Offered Securities to be issued and sold pursuant to the Offering and the Agents agree to arrange for purchasers of the Offered Securities in the Selling Jurisdictions (as hereinafter defined). In consideration of the services to be rendered by the Agents in connection with the Offering, the Company shall pay to the Agents at the Closing Time (as hereinafter defined) the Commission (as hereinafter defined).The obligation of the Company to pay the Commission shall arise at the Closing Time and the Commission shall be fully earned by the Agents upon the completion of the Offering. DEFINITIONS In this Agreement, in addition to the terms defined above, the following terms shall have the following meanings: “Affiliates”means the affiliates of the Agents; “Agreement”means this agreement, being the agreement resulting from the acceptance by the Company of the offer made by the Agents hereby; “AMEX”means the American Stock Exchange; “BC NumberCo”means 691403 B.C. Ltd.; “Business Day”means a day other than a Saturday, Sunday or any other day on which the principal chartered banks located in the City of Toronto, Ontario are not open for business; “Canadian Exploration Expense”or “CEE”means a “Canadian exploration expense”as defined in subsection 66.1(6) of the Tax Act; “Closing”means the completion of the purchase and sale of the Offered Securities as contemplated by this Agreement and the Subscription Agreements; “Closing Date”means the day on which the Closing shall occur, being November [18],2008 or such otherdate as the Agents and the Company may determine; “Closing Time”means 10:00 a.m. (Toronto time) on the Closing Date or such other time on the Closing Date as the Company and the Agents may determine; “Commitment Amount”means the aggregate subscription amounts paid by the Purchasers on the Closing Date for the subscription of the Flow-Through Shares; “Common Shares”means the common shares in the capital of the Company; “Commission”has the meaning ascribed to such term in section 12 hereof; “CRA”means
